Citation Nr: 0715896	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  03-35 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess 20 percent 
for a left shoulder disability.

2.  Entitlement to a disability rating in excess 20 percent 
for degenerative disc disease of the lumbar spine at L3-4 
with osteophytosis.

3.  Entitlement to a disability rating in excess 10 percent 
for residuals of a right tibial stress reaction.

4.  Entitlement to a disability rating in excess 10 percent 
for residuals of a left tibial stress reaction.

5.  Entitlement to a disability rating in excess 10 percent 
for bilateral pes planus and plantar fasciitis.

(Vacatur of a November 20, 2006, Board decision regarding the 
veteran's claims, identified above, is the subject of a 
separate Board of Veterans Appeals decision issued this same 
date.)
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1998 to September 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

As noted on the cover sheet of this decision, a November 20, 
2006, Board decision denying the veteran's claim has been 
vacated.

A September 2006 communication from the veteran raises the 
issue of entitlement to service connection for depression as 
secondary to his service-connected back disorder.  Inasmuch 
as this issue has not been developed or certified for 
appellate review, it is not for consideration at this time.  
It is, however, referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In September 2006, the veteran requested a video conference 
hearing before a Veterans Law Judge.  To date, the veteran 
has not been afforded the opportunity to appear at a hearing 
before a Veteran's Law Judge and the claims file does not 
reflect that he has withdrawn his request for such a hearing.  
The case must therefore be remanded to afford the veteran the 
requested hearing.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.700 (2006).  

In connection with a November 2006 request for 
reconsideration of the Board's November 2006 decision, the 
veteran submitted additional VA medical evidence which pre-
dated the Board decision.  As there are possibly additional 
VA treatment records, which may be pertinent to the veteran's 
claims, VA has a duty to seek these records.  38 C.F.R. 
§ 3.159(c) (2006).  In this regard, it is noted that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
disorders and dated since the most recent 
supplemental statement of the case dated 
in April 2006.

2.  Schedule the veteran for the 
requested video conference hearing before 
the Board in St. Petersburg, Florida, in 
the order that this request was received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


